DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites “the tamper has parallel sidewalls extending from the handle” which is incompatible with claim 1’s “the tamper is generally cylindrical”.  Claims 21 and 22 appear to be drawn to the embodiments in figs 15 and 16, which don’t have a generally cylindrical tamper while claim 1 is drawn to figs 25-30, which do have cylindrical tampers.  The two shapes are mutually exclusive.  If the applicant whishes to claim non-cylindrical tampers, it can’t depend from claim 1, which requires a cylindrical tamper.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Patent No. 5,884,523, hereinafter Cheng) in view of DE29921885, hereinafter DE.
	With respect to Claim 1, Cheng discloses [see fig 2 unless otherwise noted] a scooping and leveling device, comprising:
   an elongated scoop arm [11];
   a scoop [1] arranged at a first end of the scoop arm;
   and a leveling element [2/21/22];
   a handle disposed at a second end of the scoop arm [31/32] and 
   a tamper disposed at an end of the handle opposite the scoop arm [distal portion of 31/32];
   wherein the scoop has a concave interior and a substantially planar rim;  clear from fig 2
   wherein the leveling element has a leveling arm [2] coupled to the scoop arm, and a leveling bar [21] disposed at a first end of the leveling arm;
   wherein the leveling bar [21] has substantially the same size and shape as at least a portion of the substantially planar rim of the scoop;
   wherein the leveling arm is coupled to the scoop arm such that the leveling element is movable between a first position [fig 4] and a second position [fig 3];
   wherein in the first position, the leveling element is disposed such that the leveling bar is disposed on the at least a portion of the substantially planar rim of the scoop and a second end of the leveling arm [2] is arranged inside the handle [best seen in fig 2]; and 
   wherein in the second position, the leveling element is disposed such that the first end of the leveling arm is disposed beyond a far an opposite end of the substantially planar rim of the scoop.
	Cheng does not disclose that the tamper is generally cylindrical, having a circular-cross section transverse to the length of the scoop arm, wherein the cross-section of the tamper is smaller than the cross section of the handle.  
	DE shows a handle [1.2] disposed at a second end of the scoop arm, a tamper [circled portion of 1.2] disposed at an end of the handle  opposite the scoop arm wherein the tamper is generally cylindrical, having a circular-cross section transverse to the length of the scoop arm, wherein the cross-section of the tamper is smaller than the cross section of the handle.  
	With respect to Claim 2, Cheng discloses the device of claim 1, wherein the leveling bar is planar with the leveling arm.  See fig 4, bottom surface of leveling bar 21 is planar with leveling arm 2.
	With respect to Claim 10, Cheng discloses the device of claim 1, wherein the leveling arm is coupled to the scoop arm such that the leveling arm slides longitudinally along the scoop arm.  See figs 3 and 4.
	With respect to Claim 11, Cheng discloses the device of claim 10, wherein: the scoop arm includes a longitudinal guide, the leveling arm includes a longitudinal channel, and the leveling arm and the scoop arm are configured to couple together such that the longitudinal guide slides along the longitudinal channel.  See annotated figure 2 below.
	The guide and channel are the reverse of the claimed positions. 
	This type of coupling mechanism is common in the art and swapping the positions of the channel and guide is a matter of design choice as it does not affect the functionality of the coupling. 

    PNG
    media_image1.png
    831
    959
    media_image1.png
    Greyscale
 
	With respect to Claim 12, Cheng discloses the device of claim 11, wherein the longitudinal channel is configured to capture the longitudinal guide.
	With respect to Claim 13, Cheng discloses the device of claim 1, wherein the leveling arm includes a textured portion [unlabeled, between 2 and 22, and on top of 2; see fig 2] having a textured surface.
	With respect to Claim 20, Cheng discloses the device of claim 1, further comprising a guide pin disposed on an end of the tamper opposite the handle.  If you consider the side planar surface of 31 as the tamper and 32 as the handle, then 3b is a guide pin on the end of the surface and opposite 32.
	With respect to Claim 21, Cheng discloses the device of claim 17, wherein the tamper has parallel sidewalls [flat sidewalls of 31 and 32 both sides of the handle] extending from the handle, and a closed end opposite the handle.
	With respect to Claim 22, Cheng discloses the device of claim 21, wherein the closed end has a face [distal most end of 31 and 32] that is perpendicular to the sidewalls, and a portion that tapers from a periphery of the face to an end of the sidewalls.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and DE in further view of Victor (U.S. Patent No. 3,049,926, hereinafter Victor).
	With respect to Claim 3, Cheng discloses the device of claim 1, wherein bottom surface of the leveling bar are planar with the bottom surface of the leveling arm.  See fig 4.
	Cheng does not disclose that the top surface of the leveling bar is planar with the top surface of the leveling arm.  
	The top surface of the leveling bar and leveling arm doesn’t interact with the function of leveling.  It is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evident that the particular configuration of the top surface is significant.  See MPEP 2144.04-B.
	Victor shows a similar device where the leveling bar and leveling arm have both top and bottom surfaces coplanar.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reduce the height of Cheng’s leveling bar’s top surface to be coplanar with the leveling arm for the benefit of reducing the amount of material used while still retaining all leveling functionality.  
	With respect to Claim 7, Cheng discloses the device of claim 1, wherein the leveling bar is flat but does have a raised cross-sectional profile with respect to that of the leveling arm.
	Victor shows a similar device where the leveling bar and leveling arm have both top and bottom surfaces coplanar.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reduce the height of Cheng’s leveling bar’s top surface to be coplanar with the leveling arm (therefore giving the leveling bar and arm the same cross-sectional profile) for the benefit of reducing the amount of material used while still retaining all leveling functionality.

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and DE in further view of Gifford (U.S. Patent No. 2,630,014, hereinafter Gifford).
	With respect to Claims 4, Cheng discloses the device of claim 1, but does not disclose that the leveling bar has substantially the same size and shape as only a portion of the substantially planar rim of the scoop.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any shape leveling bar that slides over the planar rim of the scoop in order to create a leveled scoop.  
	Gifford discloses a similar leveling scoop whereby the leveling bar [32; fig 1] has substantially the same size and shape as only a portion of the substantially planar rim of the scoop.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Cheng’s circular leveling bar with a semi-circular leveling bar for the benefit of reducing materials used without affecting the leveling functionality.
 	With respect to Claim 5, Cheng discloses that the substantially planar rim of the scoop is circular.  Clear from fig 2.
	With respect to Claim 6, the combination of Cheng and Gifford disclose the device of claim 5, wherein the leveling bar is a semi-circular arc.  Note this is the same combination of Cheng and Gifford used to reject claim 4, where the semi-circular arc leveling bar was taught by Gifford. 
	With respect to Claim 9, the combination of Cheng and Gifford disclose the device of claim 8, wherein the leveling bar has substantially the same size and shape as a half of the substantially planar rim of the scoop nearest the first end of the scoop arm.  Note this is the same combination of Cheng and Gifford used to reject claim 8, where the semi-circular arc leveling bar is half the planar rim of the scoop and was taught by Gifford.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and DE in further view of Rea (U.S. Publication No. 2005/0017028, hereinafter Rea).
	With respect to Claim 14, Cheng does not disclose that the leveling arm is coupled to the scoop arm such that the leveling arm pivots about a point on the scoop arm.
	Rea discloses a leveling arm [34; fig 1] that is coupled to the scoop arm [14] such that the leveling arm pivots [clear form figs 1 and 5] about a point on the scoop arm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cheng such that the leveling arm pivots about a point on the scoop arm for the benefit of having two separate parts that can be purchased or repaired independently. 
	With respect to Claim 15, the combination of Cheng and Rea disclose the device of claim 14, wherein the substantially planar rim of the scoop is circular.  Both Cheng and Rea use circular scoops.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, DE and Rea in further view of Gifford.
	With respect to Claim 16, the combination of Cheng and Rea disclose the device of claim 15, but does not disclose that the leveling bar is a semi-circular arc.
	Gifford discloses a similar leveling scoop wherein the leveling bar is a semi-circular arc [32; fig 1].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace the combination of Cheng and Rea’s circular leveling bar with a semi-circular leveling bar for the benefit of reducing materials used without affecting the leveling functionality.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng and DE in further view of Ceccarelli U.S. Patent No. 3,931741, hereinafter Ceccarelli).
	With respect to Claim 24, Cheng discloses the device of claim 21, but does not disclose that the closed end is substantially flat.
	Ceccarelli discloses a similar scoop with the closed end being substantially flat.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that a wide variety of handles are common in measuring scoops and would consider using a with a flat end as a matter of design choice.
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the applicant’s sole argument is that the prior art doesn’t teach the newly claimed limitations.  While correct, this argument is mooted in light of the new rejection, including DE, which does teach the newly claimed limitations.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Several prior arts were found which have cylindrical tampers on scoops or other scoops that teach many claimed limitations.  See U.S. Publication No. 2009/00252231, fig 5, element 72; CN202009571 handle 2, tamper 3; JP59112228 and U.S. Publication No. 2005/0011367.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
                                                                                                                                                                                                   
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855